              Case 21-12338-RAM           Doc 15     Filed 03/17/21   Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

IN RE:                                                      CASE NO.: 21-12338 RAM

The Alpha House, Inc.
                                                            Chapter 11
               Debtor
                                  /

                     CHAPTER 11 CASE MANAGEMENT SUMMARY
         In compliance with Administrative Order 05-1, the Debtor-in-Possession, The Alpha House,
Inc., files this Chapter 11 Case Management Summary and states:

       The following data represents approximations for background information only and the
information may represent the Debtor's best estimate in response to some of the ensuing questions.

 1. Date of Order for Relief under chapter 11       March 11, 2021
 (filing date of petition if voluntary chapter 11
 petition):
 2. Names, case numbers and dates of filing of None
 related debtors
 3. Description of debtor's business:               Hotel
 4. Locations of debtor’s operations and            6945 Abbott Ave
 whether the business premises are leased or        Miami Beach, FL 33141
 owned:
 5. Reasons for filing chapter 11:                  COVID 19 reduction of income combined
                                                    with increase in debt
 6. List of officers and directors, if applicable, Matthieu Moumadi
 and their salaries and benefits at the time of Been salary free for over one year
 filing and during the 1 year prior to filing:
 7. Debtor's fiscal or calendar year to date gross Gross income 2021 $65,000.00
 income and the debtor's gross income for the approximately
 calendar or fiscal year prior to the filing of this
 petition:
 8. Amounts owed to various creditors:
    a. Obligations owed to priority creditors a. Priority $75,000.00 approximately
       including priority tax obligations:
    b. With respect to creditors holding b. Secured $2,131,368.70
       secured claims, the name of and
       amounts owed to such creditors and a
       description and estimated value of all
       collateral of the debtor securing their
       claims, and
    c. Amount of unsecured claims:             c. Unsecured $399,423.88
              Case 21-12338-RAM           Doc 15      Filed 03/17/21          Page 2 of 4



                                                                             CASE NO.: 21-12338 RAM
                                                                                              Page 2


 9. General description and approximate value       Real property valued between $3,500,000 to
 of the debtor's assets:                            $3,700,000
                                                    Personalty on premises being valued by
                                                    appraiser
 10. List of all insurance policies, the property   Flood . . . . . . . . . . . . . . . . . . . . . . $145,000.00
 covered under the policy, the name of the          Wright International Insur Co.
 insurer, the policy number, amount of coverage,    Policy # 09 1151253684
 whether the premium is current, the date the       Due June 2021
 next premium is due and date the policy
 expires;                                           Flood . . . . . . . . . . . . . . . . . . . . . . $500,000.00
                                                    Wright International Insur Co.
                                                    Policy # 09 1151253686
                                                    Due May 29, 2021

                                                    Liability . . . . . . . . . . . . . . . . . . . $920,804.00
                                                    Llyod’s of London
                                                    (includes wind)
                                                    Policy#: B1180D200825/13024SP
                                                    Due Feb 11, 2022

 11. Number of employees and amounts of             Three
 wages owed as of petition date:
 12. Status of debtor's payroll and sales tax Current on petition date
 obligations, if applicable. This does not
 eliminate the obligation of chapter 11 debtors
 (other than individuals not engaged in business)
 to provide the more detailed payroll tax
 information required by Local Rule 2081-1(A):
 13. Anticipated emergency relief to be             a. Application to employ counsel
 requested within 14 days from the petition date    b. Application to employ Accountant
                                                    c. Application to employ realtor
                                                    d. Motion for use of cash collateral




Signature                                              Robert C. Meyer
                                                       Attorney for Debtor
Matthieu Mamoudi
NAME OF CORPORATE REPRESENTATIVE                       2223 Coral Way
                                                       Miami, FL 33145
                                                       Florida Bar: 436062
Case 21-12338-RAM   Doc 15   Filed 03/17/21   Page 3 of 4
                        Case 21-12338-RAM              Doc 15   Filed 03/17/21   Page 4 of 4



                                                                                 CASE NO.: 21-12338 RAM
                                                                                                  Page 3


                                                   Certificate of Service
        I HEREBY CERTIFY that a true and correct copy of this document was served upon all
listed below via CM/ECF on March 17, 2021 upon the parties on the attached list.


                                                                       Robert C. Meyer
                                                                       Robert C. Meyer
                                                                       Florida Bar Number: 436062


Y:\Clients\13039\BKC\Cash Management SUmmary.wpd
